DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Basir et al [US 20110295446 A1].
As for claim 99, Basir discloses a device for use in a vehicle (see Abstract), the device comprising: 
a sensor configured to generate sensor data associated with the vehicle (paragraphs 0026-0028 and 0043); 
a communications device (paragraph 0043); 
a control unit including a processing unit and a memory with instructions, which when executed, cause the device to: transmit the sensor data, via the communications device, to a remote device that is communicatively coupled to the device via a cellular communications network (paragraphs 0026 and 0043).
Basir does not specifically disclose that the sensor data is formatted according to a 2G cellular standard or formatting at least a portion of sensor data according to a 4G cellular standard.  However, by applicant’s own admission (US 20190313223 A1; paragraph 0113), it was known in the art at the time of filing the instant application for various forms of data to be carried over a wireless transmission medium and that the data could be formatted according to numerous formats, standards, or protocols.  Having these teachings on hand, it would have been obvious to the skilled artisan to generate sensor data according to the cellular standard associated with the vehicle and to format the data in according to the cellular standard associated with the remote device.  The use of particular cellular standards is viewed as a matter of engineering preference that would be left to the artisan.

the sensor data being formatted according to a 2G cellular standard


Allowable Subject Matter
Claims 1-10, 13-20, and 92-98 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684